DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai et al (20180005006, cited by applicant), Chai hereinafter.
Regarding claim 1, Chai discloses an illumination device comprising: a display panel (1, ¶ [261], fig. 27) comprising a first surface (12, ¶ [274]) configured to display an image, a second surface (10) opposite to the first surface (12), a plurality of display pixels (11) disposed between the first surface (12) and the second surface (10), and a transmission window (14) configured to transmit light incident on the second surface (10) through the first surface (12); a light source (22) disposed at the second surface (10) of the display panel (1) and configured to emit light to an object toward the display panel (1); and a light deliverer (comprised by elements 20, 21 & 23, ¶ [275], LD hereinafter) disposed between the light source (22) and the display panel (1), the light deliverer (LD) configured to deliver the light emitted from the light source (22) to the object as flood illumination through the transmission window (14).
claim 3, Chai discloses that the transmission window (14) comprises a plurality of non-pixel regions, wherein the plurality of display pixels (11) are configured to reflect the light emitted from the light source (22), and wherein the plurality of display pixels (11) and the plurality of non-pixel regions are alternately provided (see fig. 27).
Regarding claim 16, Chai discloses a reflective structure provided between the light deliverer and the display panel (1), the reflective structure configured to reflect the light emitted from the light source (22) and directed toward regions of the plurality of display pixels (11) to be directed toward the non-pixel region (see fig. 27).
Regarding claim 18, Chai discloses that the transmission window (14) comprises one region (18, ¶ [274], fig. 27) in which the plurality of display pixels (11) are not provided.
Regarding claim 21, Chai discloses an electronic apparatus comprising: an illumination device comprising: a display panel (1) comprising a first surface (12) configured to display an image, a second surface (10) opposite to the first surface (12), a plurality of display pixels (11) disposed between the first surface (12) and the second surface (10), and a transmission window (14) configured to transmit light incident on the second surface (10) through the first surface (12);  a light source (22) disposed at the second surface (10) of the display panel (1) and configured to emit light to an object toward the display panel (1); and a light deliverer (comprised by elements 20, 21 & 23, ¶ [275], LD hereinafter) disposed between the light source (22) and the display panel (1), the light deliverer (LD) configured to deliver the light emitted from the light source (22) to the object as flood illumination through the transmission window (14); a sensor (21 fingerprint recognition unit ¶ [262]) configured to receive light reflected from the object; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (20180005006, cited by applicant), Chai hereinafter.
Regarding claim 4, Chai discloses the claimed invention according to claim 3.
However, Chai is silent about a fill factor of a cross- sectional area occupied by the plurality of display pixels on the first surface is 50% to 60%.
It is considered within the capabilities of one skilled in the art to provide a fill factor of a cross- sectional area occupied by the plurality of display pixels on the first surface is 50% to 60% as an obvious matter of design engineering since normally the pixels in a display device are spread uniform pitch populating at least 50% of the display section.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a fill factor of a cross- 
Regarding claim 19, Chai discloses the claimed invention according to claim 18.
However, Chai is silent about a diameter of the transmission window is 5 mm to 10 mm.
It is considered within the capabilities of one skilled in the art to a diameter of the transmission window is 5 mm to 10 mm as an obvious matter of design engineering since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a diameter of the transmission window is 5 mm to 10 mm as an obvious matter of design engineering.

Allowable Subject Matter
Claims 2, 5-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to the light deliverer comprises a plurality of nanostructures having a shape dimension smaller than that of a wavelength of the light emitted from the light source.


Regarding claims 6-7, the claims are allowable for the reasons given in claim 5 because of their dependency status from claim 5.
Regarding claim 8, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation directed to the plurality of first nanostructures have a shape distribution such that the plurality of first nanostructures are configured to converge the light to a plurality of non-pixel regions, and a second meta-lens disposed on the fourth surface and comprising a plurality of second nanostructures having a shape dimension smaller than that of the wavelength of the light emitted from the light source, wherein the plurality of second nanostructures have a shape distribution such that the plurality of second 
Regarding claims 9-15, the claims are allowable for the reasons given in claim 8 because of their dependency status from claim 8.
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to the plurality of nanostructures having a shape distribution shaping the light emitted from the light source such that an amount of light directed toward the reflective structure from the light source  is similar to an amount of light directed directly toward the transmission window from the light source.
Regarding claim 20, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 20, and specifically comprising the limitation directed to the plurality of nanostructures have a shape distribution such that the light emitted from the light source is focused on the first surface to a beam cross- sectional size corresponding to the transmission window, and then diffused and emitted to a front side of the display panel.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references are related to the optics of meta-lens.
US 20200209729 A1
US 20200099836 A1
US 20200018885 A1

US 20140168651 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879  






/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878